Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 1 of 13 PageID# 754



                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



JUUL LABS,INC.,

               Plaintiff,

V.                                                      Civil Action No. 18-cv-01063(LO/IDD)

THE UNINCORPORATED ASS'N
INDENTIFIED IN SCHEDULE A,

               Defendants.




                             REPORT AND RECOMMENDATION


       This matter is before the Court on Plaintiffs Motion for Default Judgment against

Defendants jofwhe-18, achieve-30/perfect-2018, Iinc2park, bangming_vip, jhb_bin885, and

caixuejinling (collectively, "Defendants"), outlined in Schedule A, pursuant to Federal Rule of

Civil Procedure 55(b)(2). PIf. Mot. for Default J., ECF No. 54 [hereinafter "Default J.]. After

Defendants failed to appear at the hearing on January 4, 2019, the undersigned Magistrate Judge

took this matter under advisement to issue this Report and Recommendation. Upon consideration

of the Complaint, Plaintiffs Motion for Default Judgment, and the supporting memorandum, the

undersigned Magistrate Judge makes the following findings and recommends that Plaintiffs

Motion be GRANTED.


                                    I. INTRODUCTION


       Plaintiff filed its Complaint on August 24, 2018, against unincorporated associations that

are identified in Schedule A. Compl., ECF No. 1; Schedule A to Compl., ECF No. 8. Plaintiff

alleges that Defendants trade upon its "world-renowned" reputation to sell, without age restriction,
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 2 of 13 PageID# 755
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 3 of 13 PageID# 756
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 4 of 13 PageID# 757
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 5 of 13 PageID# 758
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 6 of 13 PageID# 759
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 7 of 13 PageID# 760
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 8 of 13 PageID# 761
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 9 of 13 PageID# 762
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 10 of 13 PageID# 763
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 11 of 13 PageID# 764
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 12 of 13 PageID# 765
Case 1:18-cv-01063-LO-IDD Document 62 Filed 03/20/19 Page 13 of 13 PageID# 766
